                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: __________________
                                                                 DATE FILED: _3/30/2020____

              -against-
                                                                                 16 Cr. 66 (AT)
HECTOR RIVERA,
                                                                                   ORDER
                              Defendant.
ANALISA TORRES, District Judge:

        Defendant has requested that he be released on bail pending his violation of supervised
release hearing. ECF No. 45. Defendant having waived his right to appear at the bail hearing, see
ECF Nos. 45 and 48, and the parties informing the Court of their position that the Court can,
consistent with the U.S. Constitution and the Federal Rules of Criminal Procedure, conduct a
telephonic proceeding to address Defendant’s bail motion, it is hereby ORDERED that a
telephonic bail hearing shall be held on April 1, 2020, at 11:00 a.m.

      The call-in information is as follows: 888-398-2342 or 215-861-0674, access code:
5598827.

       SO ORDERED.

Dated: March 30, 2020
       New York, New York
